Citation Nr: 0403987	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for right knee traumatic 
arthritis, status-post total knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the veteran's 30 
percent disability rating for right knee traumatic arthritis, 
status-post total knee replacement.

In February 2002 correspondence, the veteran appears to have 
raised a claim for entitlement to an increased rating for his 
service-connected lumbosacral degenerative changes.  The 
Board refers these issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's right knee traumatic arthritis, status-post 
total knee replacement, is manifested by normal extension 
with occasional limitation to 5 degrees, limitation of 
flexion to 90 degrees, and mild medial and lateral toggle to 
stress.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for right knee traumatic arthritis, status-post total knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO issued a rating decision continuing 
the veteran's 30 percent disability rating for right knee 
traumatic arthritis, status-post total knee replacement, in 
September 2002, and the veteran filed a notice of 
disagreement within one week of his notification.  
Immediately thereafter, the veteran was notified of the 
evidence necessary to establish entitlement to the benefits 
sought and what information or evidence was needed from him 
and what information or evidence VA would obtain on his 
behalf via letter in October 2002.  The letter also informed 
him that it was still his responsibility to ensure that VA 
had received evidence to support his claim.  As the veteran's 
claim of entitlement to an increased rating received 
adjudication subsequent to his October 2002 notification, 
(pursuant to the February 2003 statement of the case which 
reflects consideration of all the relevant evidence including 
records received after the September 2002 rating),  and he 
was afforded the opportunity to support his claim with 
sufficient evidence after his notification, it is not 
prejudicial to the veteran to proceed with appellate review 
of his claim.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The veteran was also notified via 
letter in October 2002 of his right to have his appeal be 
reviewed by a decision review officer or continue on the 
traditional appellate process.  The veteran did not respond 
and, accordingly, the traditional appellate process was 
followed.  See 38 C.F.R. § 3.2600(b) (2003).  The February 
2003 Statement of the Case (SOC) provided the veteran with 
the criteria for a increased rating for his right knee post-
operative residuals.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in 
September 2002.  38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting report has been obtained.  Additionally, his VA 
treatment records have been associated with his claims 
folder.  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

In evaluating service-connected disability, the Board 
attempts to determine the extent to which it adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

After his March 2001 right knee arthroplasty, the veteran was 
rated as 100 percent disabled under Diagnostic Code 5055.  
Diagnostic Code 5055 provides that a 100 percent evaluation 
is assignable for one year following implantation of a knee 
prosthesis.  Subsequent to the one-year period, with 
intermediate degrees of residual weakness, pain or limitation 
of motion, the knee disability is to be evaluated by analogy 
to Diagnostic Code 5256, 5261, or 5262, with a minimum 
evaluation of 30 percent.  A 60 percent evaluation is 
assignable when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  Here, the 
veteran was rated as 30 percent disabled subsequent to the 
one-year period following his right knee surgery; i.e., 
effective from May 2002.  In February 2002, in apparent 
anticipation of the reduction of his right knee evaluation 
from 100 percent, the veteran initiated the current claim.  
His February 2002 claim reflects that he asserted that his 
right knee swelled badly and he could not use it to walk. 

His VA treatment records indicate that the veteran complained 
of right knee pain and imbalance and show right knee range of 
motion to 90 degrees with extension occasionally noted as 
limited to 5 degrees.  A February 2002 VA record reflects 
that the veteran had worked hard at exercise to overcome 
physical weakness, but was not able to do things he used to 
do without thought.  An April 2002 record indicates that he 
had cautious ambulation, sitting and moving, but a June 2002 
record indicates that his ambulation was normal.  A June 2002 
record reflects that the veteran indicated that his pain was 
a six out of ten while a July 2002 record reflects that a VA 
physician had discontinued the veteran's prescription for 
percoset for pain due to the veteran's overuse of medication.

A September 2002 VA examination report indicates that the 
veteran stated that his knee felt unstable and that while he 
could generally stand and walk okay for short periods, he 
indicated that he was bothered by extended periods of weight 
bearing.  He also stated that going up and down stairs 
bothered him and that he had a limited ability to squat.  He 
described pain with rolling over in bed and used a brace but 
not a cane.  The report indicates that physical examination 
of the veteran revealed that he moved with a trace limp and 
he could only do partial squats with complaints of a 
pinching-type pain of the right knee.  His right knee range 
of motion was from zero degrees to 100 hundred degrees with a 
painful arc of motion from 95 degrees to 100 degrees.  The 
report reflects that physical examination also revealed 
tenderness over the medial aspect of the knee, a slightly 
positive Lachman's test, and mild medial and lateral toggle 
to stress.  No definite effusion was noted.  The report 
reflects that the examiner indicated that while pain could 
further limit the veteran's functional ability during flare-
ups or with increased use, it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.

A September 2002 VA radiology report indicates that the 
veteran's right knee joints were noted with components well-
seated and secured and without complications.

The evidence reveals subjective complaints of weakness and 
pain of the right knee with swelling.  The objective medical 
evidence reflects that the veteran had normal extension of 
his right knee with occasional limitation to 5 degrees and 
limitation of flexion to 90 degrees when the degree of 
painful motion is eliminated.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  While the evidence reveals that his 
right knee symptoms can increase in severity with extended 
periods of weight bearing, the September 2002 VA examination 
report also reflected that it was not feasible to attempt to 
express additional limitation of motion due to pain during 
flare-ups or with increased use with any degree of medical 
certainty.  The evidence reveals that the veteran could only 
do partial squats and complained of a pinching-type pain.  
The evidence also reveals a slightly positive Lachman's test 
with mild medial and lateral toggle to stress.  Overall, the 
evidence does not reveal chronic right knee residuals of such 
severity that his right knee disability more closely 
approximates severe pain or severe weakness such that a 60 
percent disability rating is warranted under Diagnostic Code 
5055 (2003).  See 38 C.F.R. § 4.7 (2003).

Diagnostic Codes 5260 and 5261 provide that a noncompensable 
evaluation is assignable for flexion limited to 60 degrees or 
extension limited to 5 degrees.  A 10 percent evaluation is 
assignable for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent evaluation is assignable 
for flexion limited to 30 degrees or extension limited to 20 
degrees.  A 30 percent evaluation is assignable for flexion 
limited to 15 degrees or extension limited to 20 degrees.  A 
40 percent evaluation is assignable for extension limited to 
30 degrees.  A 50 percent evaluation is assignable for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003).  As described above, the 
objective medical evidence of reflects that the veteran had 
normal extension of his right knee with occasional limitation 
to 5 degrees and limitation of flexion to 90 degrees when the 
degree of painful motion is eliminated.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The veteran's range of 
motion, as limited by pain, does not warrant a disability 
rating in excess of 30 percent under either Diagnostic Code 
5260 or Diagnostic Code 5261.

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the instant 
case, the medical evidence reveals that while the veteran 
moved with normal ambulation on occasion, other evidence 
reveals he had a slight limp and cautious movement on 
occasion.  The veteran also described difficulty walking up 
and down stairs.  While the evidence reveals increased right 
knee symptoms upon extended use, the evidence is not 
reflective of functional limitation such that his disability 
picture more closely approximates flexion limited to 15 
degrees or extension limited to 20 degrees.  Accordingly, a 
disability rating in excess of 30 percent based on functional 
limitation of the veteran's range of motion is not warranted.

Diagnostic Code 5256 provides that a 40 percent evaluation is 
assignable for ankylosis of the knee, in flexion between 10 
degrees and 20 degrees.  A 50 percent evaluation is 
assignable for ankylosis of the knee, in flexion between 20 
degrees and 45 degrees.  A 60 percent evaluation is 
assignable for ankylosis of the knee, extremely unfavorable, 
in flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2003).  Here, the evidence does 
not reflect that the veteran has ankylosis, or immobility of 
a joint.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Instead, the evidence clearly indicates that the veteran has 
mobility of his right knee joint.  As such, a higher rating 
is not warranted under Diagnostic Code 5256 (2003).

The evidence also fails to show the presence of non-union of 
the tibia and fibula, with loose motion as would otherwise 
warrant a 40 percent evaluation under Diagnostic Code 5262.  

The Board has considered the veteran's assertions that he is 
entitled to a higher disability rating for his right knee 
condition.  His September 2002 notice of disagreement 
reflects that the veteran indicated that his physician told 
him that his replacement knee was put in loose and not in the 
correct angle so he had trouble with pain, weakness and 
swelling.  He argued that he deserved more than 30 percent 
for his right knee disability as his right knee is worse than 
his left knee.  He is receiving a 30 percent disability 
rating for his left knee and asserts that his right knee 
should be evaluated higher than his left knee as he had to 
have replacement surgery on the right knee.  He stated he has 
an inability to use his right knee when he has to walk.  In 
this regard, the Board reiterates that the medical evidence 
of record indicates that the veteran was able to ambulate 
with a slight limp and on occasion had cautious movements.  
The record does not contain sufficient objective evidence to 
support the veteran's assertions that he is unable to use his 
right knee.  Furthermore, a September 2002 VA radiology 
report indicates that the veteran's right knee joints were 
noted with components well-seated and secured and without 
complications, in contrast to the veteran's assertions that 
his replacement knee is at the wrong angle.  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Additionally, 
the Board evaluates a disability by viewing the evidence of 
record in light of the rating criteria for that disability, 
not by comparing one service-connected disability to another 
service-connected disability.

Also, the veteran submitted an August 2001 VA medical record 
as evidence of his severe pain with his February 2003 
substantive appeal.  The August 2001 medical record is 
reflective of the veteran's right knee disability picture 
only six months after his right knee surgery, during which 
time he was afforded a 100 percent disability rating for his 
right knee condition in accordance with Diagnostic Code 5055.  
The current evaluation, while viewed in light of his 
disability history, is to rate the chronic residuals 
subsequent to the one-year period following his March 2001 
surgery.  The duplicate copy of the August 2001 VA medical 
record is not evidence of the veteran's chronic right knee 
residuals.

In short, the preponderance of the evidence is against a 
disability rating in excess of the minimum 30 percent 
disability rating assigned for the veteran's right knee 
traumatic arthritis, status-post total knee replacement.  As 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Finally, the Board recognizes that the veteran's service-
connected right knee condition may limit his efficiency in 
certain tasks.  However, it does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  The veteran maintains employment, even 
though he's been on light duty for at least the last five 
years.  His disability picture is not reflective of factors 
that takes it outside of the norm.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
right knee condition does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2003).


ORDER

An increased rating for right knee traumatic arthritis, 
status-post total knee replacement, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



